Citation Nr: 1804888	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1970 to September 1971.   He died in May 2010.  The appellant seeks recognition as the Veteran's surviving spouse for VA death benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the VA Regional Office (RO) in Milwaukee, Wisconsin which denied a VA death pension based upon failure to establish marital status.

In March 2017, the appellant had a hearing before the undersigned Veterans Law Judge at the Jackson, Mississippi RO.  A hearing transcript is of record.  Jurisdiction has been transferred to the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The appellant married the Veteran in May 1983 and divorced the Veteran in February 1986.

2.  The appellant reconciled with the Veteran shortly after their divorce, subsequently renewed her marriage vows to the Veteran, lived on the same property as the Veteran until his death, and held herself out openly to the public as the Veteran's spouse.  

3.  The appellant is credible in her reports that she did not realize the February 1986 divorce was a legal impediment to her reconciliation with the Veteran being recognized as a marriage.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have been met.  38 U.S.C. §§ 101, 103, 1102, 5124 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA benefits may be paid to a surviving spouse who was married to the Veteran one year or more prior to the Veteran's death or for any period of time if a child was born of the marriage.  38 U.S.C. § 1102; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person (1) who was married to a Veteran at the time of the Veteran's death; (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse); and (3) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50. 

For purposes of VA benefits, the validity of a marriage is determined "according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).  In this case, the state of Mississippi does not recognize common law marriages.  See Miss. Code Ann. § 93 (1972).

Where an attempted marriage is invalid by reason of legal impediment, it may be "deemed valid" under VA regulations if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52.  

In this case, the disputed issue is the appellant's knowledge of the legal impediment from the February 1986 divorce decree.  The determination regarding knowledge of a legal impediment is viewed in terms of "what the appellant's state of mind was at the time that the invalid marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  VA General Counsel has held that where an appellant entered into common law marriage without knowledge that such marriage was not recognized by the jurisdiction in which it took place, the legal impediment would not necessarily bar recognition of the marriage for VA purposes.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary.  38 C.F.R. § 3.205(c).
 
If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Here, the appellant married the Veteran in May 1983 and a divorce decree was issued in February 1986.  The appellant asserts that she did not believe the divorce was valid since she immediately reconciled with the Veteran following its issuance and they had a 1987 religious ceremony renewing their wedding vows.  She reports that she lived with the Veteran on the same property until his death and they conducted their financial affairs as man and wife, assuming marital duties and obligations.  The Board notes that the May 2010 Death Certificate for the Veteran lists the appellant as the surviving spouse.  A December 2011 statement signed by several witnesses confirmed that the Veteran and appellant lived together for many years following the divorce and had a history for renewing their vows in 1987.  

At the March 2017 hearing, the appellant acknowledged the divorce, but asserted she believed they were married due to their immediate reconciliation following the divorce.  She cited their subsequent wedding vow renewal ceremony, shared residence, and financial affairs in support of her contention that she believed she was married to the Veteran following the 1986 divorce.   

Although the divorce decree weighs against the claim, the Board finds the appellant to be generally credible in her belief that she continued to be married to the Veteran.  The evidence is at least evenly balanced as to whether the appellant had knowledge of the legal impediment, and the reasonable doubt created by this relative equipoise in the evidence must be resolved in the appellant's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Further, there is no evidence that indicates the appellant knew a common law marriage following divorce would not be recognized by the state of Mississippi; therefore, VA must accept her statement regarding the lack of knowledge of legal impediment.  Lamour, 544 F.3d at 1322 ("By regulation, "the claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact") (quoting 38 C.F.R. § 3.205(c)).  Accordingly, the requirements for a "deemed valid marriage" have been met, and entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is warranted. 


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


